      Case 2:20-cv-00376-MJH-MPK Document 22 Filed 07/22/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TODD ANTHONY ROBISNON also known                 )
as Todd Anthony Glover,                          )       Civil Action No. 20-376
                                                 )       District Judge Marilyn J. Horan/
              Petitioner,                        )       Magistrate Judge Maureen P. Kelly
                                                 )
                     v.                          )
                                                 )       Re: ECF No. 18
ORLANDO HARPER,                                  )
                                                 )
              Respondent.                        )

                                      ORDER OF COURT

       Todd Anthony Robinson (“Petitioner”) has filed two notices of appeal, ECF Nos. 14, 20.

He has also filed a Motion for Leave to Proceed In Forma Pauperis (“IFP Motion”). ECF No.

18. Given that Petitioner simultaneously filed the IFP Motion and the most recent notice of

appeal, we assume that Petitioner filed ECF No. 18, seeking leave to proceed IFP on appeal.

Because Petitioner has previously been granted IFP status in the District Court relative to this

case, ECF No. 4, Petitioner’s IFP Motion, filed at ECF No. 18 is hereby DENIED as

unnecessary as his IFP status automatically carries over to the appeal. Fed. R.A.P. 24(a)(3) (“A

party who was permitted to proceed in forma pauperis in the district-court action, or who was

determined to be financially unable to obtain an adequate defense in a criminal case, may

proceed on appeal in forma pauperis without further authorization. . . ”).

       In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any

appeal is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street,
      Case 2:20-cv-00376-MJH-MPK Document 22 Filed 07/22/20 Page 2 of 2




Room 3110, Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any

appellate rights.



Date: July 22, 2020
                                            BY THE COURT:


                                            /s/ Maureen P. Kelly
                                            MAUREEN P. KELLY
                                            UNITED STATES MAGISTRATE JUDGE


cc:    TODD ANTHONY ROBINSON
       53930
       Allegheny County Jail
       950 Second Avenue
       Pittsburgh, PA 15219
